Citation Nr: 0903606	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-34 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the lumbar spine (lumbar spine 
disability), currently rated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
left sciatic nerve radiculopathy, currently rated 10 percent 
disabling. 

3.  Entitlement to an increased rating for service-connected 
fracture of the tip of the left minor or nondominant ulna 
(left ulna disability), currently rated 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
fracture of the heel of the left pubic ramis (left hip 
disability), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to August 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to an increased rating 
for service-connected left ulna disability, and granted an 
increased, 10 percent, rating for a left hip disability.  A 
January 2006 rating decision granted service connection for a 
low back disability, and assigned a 10 percent rating.  A 
March 2007 rating decision granted service connection for 
left sciatic nerve radiculopathy, and assigned a 10 percent 
rating.  The veteran continues to appeal for higher ratings 
for these disabilities.  

In a March 2007, rating decision, 12 issues were denied.  The 
veteran was notified of the decision by letter dated March 9, 
2007.  A notice of disagreement was received in April 2007.  
A statement of the case was issued on September 7, 2007.  The 
veteran did not file a substantive appeal within one year of 
the RO letter, or within sixty days of statement of the case; 
and he did not submit a request for extension of time for 
filing a substantive appeal prior to the expiration of the 
time limit for filing the appeal.  He was notified that he 
did not file a timely substantive appeal by letter dated in 
April 2008.  These issues are not in appellate status.  
38 U.S.C.A. § 7105(d)(3)).

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.

The issue of entitlement to an increased rating for service-
connected left hip disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC. 


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
forward lumbar spine flexion greater than 60 degrees, a 
combined range of motion greater than 120 degrees, and no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

2.  The veteran's left sciatic nerve radiculopathy is 
manifested by complaints of left lower extremity paresthesia 
and radiculopathy with objective findings of impaired 
sensation; and normal lower extremity muscle strength and 
deep tendon reflexes.

3.  The service-connected left (minor) ulna disability is 
shown to be manifested by nonunion of the distal ulnar.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar spine disability based upon orthopedic 
manifestations are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243.

2.  The criteria for an initial rating in excess of 10 
percent for left sciatic nerve radiculopathy are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected left ulna disability have 
been met.  38 U.S.C.A. §§ 1155, 5107, (West & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5211 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The current low back and sciatic nerve appeals arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.



A.  Low Back Disability

1.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the 
initial claim for service connection was granted in the 
rating decision on appeal, and the veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).   As the veteran has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

2.  Analysis

a.  Orthopedic Considerations

The veteran's low back disability is evaluated 10 percent 
disabling under Diagnostic Code 5242, degenerative arthritis 
of the lumbar spine. 

The Rating Schedule provides that a 10 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; or 
when the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees, but not greater than 235 
degrees, or when there is muscle spasm, guarding, or 
localized tenderness that does not result in an abnormal gait 
or abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.

VA examination in December 2005 reported that the lumbar 
spine flexion was to 85 degrees, and the combined range of 
motion was 235 degrees.  VA examination in December 2006 
reported that the lumbar spine flexion was 0 to 70 degrees, 
and the combined range of motion was 210 degrees.

This represents forward flexion of the lumbar spine greater 
than 60 degrees and combined lumbar spine range of motion 
greater than 120 degrees.  See Diagnostic Code 5237.  No 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis has been found on 
examination.  Therefore, a 20 percent rating is not 
warranted.  

In addition, no functional impairment of the low back, 
painful motion, spasm, weakness, tenderness or additional 
limitation of motion was found on December 2005 VA 
examination.  A higher disability evaluation is not warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

b.  Intervertebral Disc Syndrome (IVDS)

The veteran's examination and treatment records are devoid of 
any prescription of bed rest to treat his back condition.  
Accordingly, a higher rating is not available for IVDS under 
Diagnostic Code 5243.
c.  Neurological Considerations

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

The veteran is in receipt of a 10 percent rating for left 
sciatic nerve radiculopathy under Diagnostic Code 8520 for 
paralysis of the sciatic nerve.  A 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve.  
A 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis.  A 60 
percent rating is assigned for severe incomplete paralysis, 
with marked muscular atrophy.  An 80 percent rating is 
assigned for complete paralysis of the sciatic nerve; the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

The medical evidence supports the criteria for a separate 10 
percent rating for radiculopathy in the left lower extremity, 
but no higher.  A February 2006 private electromyogram (EMG) 
of the left lower extremity was normal.  A December 2006 
peripheral nerves examination that, although lower extremity 
neuralgia was present, sensory and motor examination of the 
lower extremities were normal.  Therefore, a rating for 
moderate incomplete paralysis does not apply.  





d. Conclusion 

As the 10 percent ratings represented the greatest degree of 
impairment shown during the appeal period, there is no basis 
for staged ratings.  The preponderance of the evidence is 
against the claims; there is no doubt to be resolved; and 
increased ratings are not warranted for a lumber spine 
disability and left sciatic nerve radiculopathy.  

B.  Left Ulna Disability 

1.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

This was not accomplished as the veteran received notice 
relating to assignment of an increased rating and effective 
date of the disability in May 2008.  The notice discussed the 
specific criteria regarding entitlement to an increased 
rating, including the effects of his disability on his 
employment and daily life and, thus VA's duty to notify him 
of the information and evidence necessary to substantiate the 
claim has been satisfied.  The veteran's claims were 
subsequently adjudicated in a July 2008 supplemental 
statement of the case.  There has been no prejudice to the 
appellant, however, as he has been represented throughout the 
process; and has received several VA examinations to assess 
the current manifestations of his disability and where he has 
had the opportunity to report the effects of his disability 
on his employment and daily life.  Any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA has obtained several 
examinations.  Thus, VA has satisfied both the notice and 
duty to assist provisions of the law.

2.  Analysis

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the minor side; nonunion of the ulna in 
the lower half is rated 20 percent for the minor side; and 
marked deformity is rated 30 percent for the minor side.  For 
VA purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, 
and normal radial deviation is from 0 to 20 degrees.  38 
C.F.R. § 4.71, Plate I.

Several VA X-ray reports, including the latest of record in 
February 2007, note nonunion of the distal styloid process of 
the left ulna.  Therefore, an increased, 20 percent, rating 
is warranted for nonunion of the ulna in the lower half.  

The Board has considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45) for 
the possible application of an even higher rating.  While 
there were complaints of pain and flare-ups, the record 
reflects essentially a full range of motion with no 
additional functional impairment of the left ulnar noted on 
clinical examination, as caused by any pain, weakness or 
related factors.  There is no basis for a rating higher than 
20 percent.  As the 20 percent ratings represented the 
greatest degree of impairment shown during the appeal period, 
there is no basis for additional staged ratings.  


ORDER

Entitlement to an increased rating for service-connected 
lumbar spine disability is denied.

Entitlement to an increased rating for service-connected left 
sciatic nerve radiculopathy is denied. 

Entitlement to an increased, 20 percent, rating for service-
connected left ulna disability is granted.


REMAND

The veteran's left hip disability is rated under Diagnostic 
Code 5255 which provides that knee or hip disability 
resulting from malunion of a femur warrants a 10 percent 
rating if it is slight, a 20 percent rating if it is moderate 
or a 30 percent rating if it is marked.  It also provides 
that hip disability resulting from malunion of a femur 
warrants a 10 percent rating if it is slight, a 20 percent 
rating if it is moderate, or a 30 percent rating if it is 
marked.  An examination is needed to determine the current 
manifestations in order to properly rate the hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected left hip disability.  
The claims file and a copy of this REMAND 
should be made available to the examiner 
in connection with the examination.  The 
examination should include any diagnostic 
tests or studies for an accurate 
assessment of the disorder.  The examiner 
should specifically comment on the 
veteran's functional impairment, if any, 
of the left femur, left hip or left knee 
caused by the left hip disability.  All 
opinions expressed must be supported by 
complete rationale.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


